Citation Nr: 0716443	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from October 29, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which granted service connection for 
PTSD and assigned a 50 percent disability evaluation 
effective October 29, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD is more severe than 
reflected by the current 50 percent disability evaluation.  

The file indicates that the veteran was not notified of the 
elements necessary to substantiate an increased evaluation 
claim as outlined in the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  
 
In this case, the record contains no document that informs 
the veteran of the information or evidence necessary to 
substantiate a claim for an increased disability evaluation, 
as well as which evidence the VA would seek to provide and 
which evidence the claimant is to provide.  The United States 
Court for Veterans Claims (Court) has indicated that such 
specific notice is required to comply with the VCAA and has 
strictly construed the notice requirements of 38 U.S.C.A. § 
5103(a).

In addition, the veteran's last VA examination was conducted 
in 2002. Given the staleness of this evidence further 
development of the medical record is necessary with regard to 
this issue.

Accordingly, this case is hereby remanded to the RO for the 
following actions:

1.  The RO must send the appellant a VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), 
that includes an explanation as to the 
information or evidence needed to 
establish an increased disability rating 
as well as notice specified by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After securing any outpatient 
treatment records not previously added to 
the claims file, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the severity of 
his PTSD.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
studies and tests should be 
accomplished.  If more than one 
psychiatric disorder is diagnosed, the 
examiner is requested to distinguish, if 
possible, the symptomatology attributable 
to PTSD from any other psychiatric 
disorder, to include depression caused by 
a non service connected disorder, or due 
top non service connected substance 
abuse.  If it is impossible to make such 
a distinction, the examiner should so 
state.  The examiner is requested to 
provide an opinion as to the veteran's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Distinctions between 
service and nonservice connected 
disorders should be noted.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score, and explain what 
the assigned score means.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



